 

Exhibit 10.34

 

Dated  24th September 2015

 

MASTEK (UK) LIMITED

 

-and-

 

THE PARTY WHOSE DETAILS ARE SET OUT IN SCHEDULE 1

 

 



 

Joint Venture Agreement

 



 

 

 1 

 

 

Joint Venture Agreement

 

Date:  24th September 2015

 

Parties:

 

(1)MASTEK (UK) LIMITED

Registered office: Pennant House, 2 Napier Court, Napier Road, Reading, RG1 8BW,
United Kingdom.

Company Registration Number: 2731277

(“Mastek”)

 

(2)The party whose details are set out in Schedule 1

(the “Joint Venture Partner”)

 

Background:

 

(A)Mastek and The Joint Venture Partner (“the Parties”) are companies which work
in collaboration with each other to provide services to third parties involving
software development, systems integration and application support.

 

(B)Mastek develops, integrates and supports IT solutions and the Joint Venture
Partner supports Mastek in providing development, integration and support
services to third parties].

 

(C)The Parties now wish to document their relationship and agree as follows.

 

It is hereby agreed as follows:-

 

1.Definitions and Interpretation

 

1.1In this Joint Venture Agreement the following words and expressions shall
have the meanings set out below:

 

“Business Days” means a day on which banks are open for business in the City of
London;

 

“Mastek Materials” means Mastek’s development, integration and support
methodologies and tools;

 

“Effective Date” means 24th September 2015;

 

"Good Industry Practice" means practices, methods and procedures (or one of a
range of practices, methods and procedures) which comply with applicable
legislation and which would be adopted by an operator exercising in the general
conduct of its undertaking that degree of skill, diligence, prudence and
foresight which would ordinarily and reasonably be expected from a skilled and
experienced operator engaged in the business of providing services which are the
same as or similar to the Services;

 

 2 

 

 

“Joint Activities” that collection of services which are to be delivered jointly
by the Parties to third parties on the terms set out in this Joint Venture
Agreement, further details of which are set out in clause 4;

 

“Services” shall have the meaning ascribed to it in clause 4.2.

 

The index and headings are included for convenience only and shall not affect
the interpretation or construction of this Joint Venture Agreement.

 

1.1In this Joint Venture Agreement, unless the context requires otherwise, any
reference to:

 

1.1.1a "Party" or the "Parties" is to a party or the parties (as the case may
be) to this Joint Venture Agreement;

 

1.1.2the "Background" or a "Schedule" is to the background of or a schedule to
this Joint Venture Agreement (as the case may be), references to "clause" or
"clauses" shall be to a clause or clauses of the Joint Venture Agreement,
references to "clause" or "clauses" shall be to a clause or clauses of a
Schedule;

 

1.1.3this "Joint Venture Agreement" means this agreement and includes the
Schedules, which form part of this Joint Venture Agreement for all purposes;

 

1.1.4a statute or statutory provision includes any consolidation, re-enactment,
modification or replacement of the same, any statute or statutory provision of
which it is a consolidation, re-enactment or replacement and any subordinate
legislation in force under any of the same from time to time provided that any
such consolidation, re-enactment, modification and/or replacement of a statute
or statutory provision shall not operate to extend the liability of either of
the Parties under this Joint Venture Agreement;

 

1.1.5the masculine, feminine or neuter gender respectively includes the other
genders, references to the singular include the plural (and vice versa) and
references to persons include firms, corporations and unincorporated
associations;

 

1.1.6a person includes any individual, firm, corporation, unincorporated
association, government, state or agency of state, association, partnership or
joint venture (whether or not having a separate legal personality); and

 

1.1.7writing shall include any modes of reproducing words in a legible and
non-transitory form.

 

1.2In this Joint Venture Agreement, general words shall not be given a
restrictive interpretation by reason of their being preceded or followed by
words indicating a particular class of acts, matters or things.

 

 3 

 

 

2.Duration

 

2.1This Joint Venture Agreement shall be deemed to have come into effect on the
Effective Date and shall be read as if executed and dated on that date and shall
remain in force, unless terminated in accordance with clause 5.

 

3.Parties’ Obligations

 

3.1The Parties shall work together to deliver services to third parties under
the terms of this Joint Venture Agreement, which shall comprise the delivery of
development, integration and support services to third parties by use of the
Mastek Materials (“Joint Activities”).

 

3.2Within the scope of carrying on the Joint Activities, the Parties may each
assign staff at any level to work with staff assigned by the other party in the
delivery of the Joint Activities, whom the Parties shall procure will cooperate
on realising the projects comprising particular Joint Activities.

 

3.3The consideration for each Party’s performance of its obligations under this
Joint Venture Agreement shall be the performance of the other’s obligations
under the same agreement, being services delivered to the other (“Services”).

 

3.4The Services shall comprise:

 

3.4.1in the case of Mastek: the Mastek Materials and business development
services;

 

3.4.2in the case of the Joint Venture Partner: the provision of leading edge
technical expertise and advice;

 

3.4.3in the case of each Party: the exchange of technical, business and
competitor intelligence.

 

3.5The Parties shall each perform the Services:

 

3.5.1in accordance with Good Industry Practice;

 

3.5.2in accordance with the terms of this Joint Venture Agreement, including its
related Schedules; and

 

3.5.3using appropriately trained and qualified personnel.

 

3.6The Parties agree to maintain appropriate management and financial records in
relation to the programmes and ventures carried out under this Joint Venture
Agreement and to provide such copies of these records as are reasonably required
by the other Party.

 

3.7Each Party accepts responsibility for the payment of all taxes, National
Insurance and similar contributions in relation to any of its employees or other
persons it employs to perform the Services under this Joint Venture Agreement
and indemnifies the other Parties against any liability they may incur in
relation to the same.

 

 4 

 

 

4.Project Management

 

4.1Each Party shall in respect of particular Joint Activities appoint an
employee in relation to the procurement and provision of the Services having
reasonably sufficient knowledge and experience in relation to the Services to
communicate with the other Party in relation to those Services (each a “Project
Manager”).

 

4.2The Project Managers shall regularly review the provision of the relevant
Services under this Joint Venture Agreement in an effort to ensure the smooth
and efficient provision of the Services and performance of each Party’s
obligations under its terms.

 

5.Termination

 

5.1Either Party may terminate this Joint Venture Agreement upon service of three
months’ notice in writing to the other of its intention so to terminate this
Joint Venture Agreement.

 

6.Exclusions and Limitations of Liability

 

6.1To the fullest extent permissible by law, neither Party shall be liable to
the other Party for any loss or damages caused by that Party’s acts or omissions
under this Joint Venture Agreement.

 

7.Confidentiality

 

7.1Subject to clause 7.2, each Party (the "Receiving Party") shall keep
confidential all information and documentation disclosed by the other Party (the
"Disclosing Party"), before or after the date of this Joint Venture Agreement,
to the Receiving Party or of which the Receiving Party becomes aware, which in
each case relates to any operations, products, processes, methodologies,
dealings, trade secrets or the business of the Disclosing Party or which is
identified by the Disclosing Party as confidential (the "Confidential
Information"). The Receiving Party shall not use the Disclosing Party's
Confidential Information for any purpose other than the performance of its
obligations under this Joint Venture Agreement. The Receiving Party shall not
disclose Confidential Information to any third party without the prior written
consent of the Disclosing Party, save to the extent required to deliver the
Services.

 

7.2The obligations contained in clause 7.1 shall not apply to any Confidential
Information which is:

 

7.2.1at the date of this Joint Venture Agreement already in, or at any time
after the date of this Joint Venture Agreement comes into, the public domain
other than through breach of this Joint Venture Agreement by the Receiving
Party;

 

7.2.2furnished to the Receiving Party without restriction by a third party
having a bona fide right to do so; or

 

7.2.3required to be disclosed by the Receiving Party by law or by any legitimate
regulatory authority to which the Receiving Party is subject, provided that

 

 5 

 

 

the Receiving Party shall first give notice to Mastek of the requirement for
such disclosure.

 

8.Contracts (Rights of Third Parties)

 

8.1A person who is not a party to this Joint Venture Agreement shall not have
any rights under or in connection with it.

 

9.No Partnership

 

9.1Nothing in this Joint Venture Agreement, and no action taken by the Parties
pursuant to this Joint Venture Agreement, shall constitute, or be deemed to
constitute, a partnership within the meaning of the Partnership Act 1890 or
denote the relationship of agent/principal between the Parties.

 

10.Variation

 

10.1No variation to this Joint Venture Agreement shall be of any effect unless
it is agreed in writing and signed by or on behalf of each Party.

 

11.Assignment

 

11.1This Joint Venture Agreement shall not be assignable by either Party.

 

12.Notices

 

12.1Any notice to be given pursuant to the terms of this Joint Venture Agreement
shall be in writing and shall either be delivered by hand or sent by first class
post. Delivery by courier shall be regarded as delivery by hand.

 

12.2Such notice shall be delivered or sent to the address of the relevant Party
set out in at the head of this Joint Venture Agreement or to such other address
as may previously have been communicated to the other Party in writing.

 

12.3A notice shall be deemed to have been served if delivered by hand, at the
time of delivery; and if sent by first class post, on the second Business Day
following the time of posting (unless returned as being undelivered).

 

13.Counterparts

 

13.1This Joint Venture Agreement may be executed in any number of counterparts
and by the Parties on different counterparts but shall not be effective until
each Party has executed at least one counterpart. Each counterpart shall
constitute an original of this Joint Venture Agreement but all the counterparts
shall together constitute one and the same agreement.

 

14.Invalidity

 

14.1Each of the provisions of this Joint Venture Agreement is severable.

 

14.2If any such provision or any part of such provision is or becomes illegal,
invalid or unenforceable in any respect under the law of any jurisdiction:

 

 6 

 

 

14.2.1the legality, validity or enforceability in that jurisdiction of the
remaining provisions of this Joint Venture Agreement or the remaining parts of
that provision shall not in any way be affected or impaired thereby; and

 

14.2.2the Parties shall seek in good faith to agree amendments to this Joint
Venture Agreement to reflect the original commercial intent as closely as
legally possible.

 

15.Language

 

15.1This Joint Venture Agreement is drafted in the English language. If this
Joint Venture Agreement is translated into any other language, the English
language text shall prevail.

 

15.2Any notice given under or in connection with this Joint Venture Agreement
shall be in the English language. All other documents provided under or in
connection with this Joint Venture Agreement shall be in the English language,
or accompanied by a certified English translation. If such document is
translated into any other language, the English language text shall prevail
unless the document is a constitutional, statutory or other official document.

 

16.Governing Law and Jurisdiction

 

16.1The law governing this Joint Venture Agreement shall be the law of England
and Wales.

 

16.2Any dispute arising out of or in connection with this Joint Venture
Agreement, including any question regarding its existence, validity or
termination, shall be subject to the exclusive jurisdiction of the Courts of
England and Wales.

 

 7 

 

 

Schedule 1

 

The Joint Venture Partner

 

Name   Registered Office   Company Registration 
Number   Party 
Identification 
Signature Majesco Software and Solutions India Private Limited  

805, President House, Near ambawadi Circle, Ahmedabad 396 015

 

India

  U72900GJ2014PTC081103    

 

 8 

 

 

The parties have shown their acceptance to the terms of this Joint Venture
Agreement by signing immediately below and by signing the Schedule by way of
identification.

 

SIGNED by               Name:   Signature:   Prahlad Koti   /s/ Prahlad Koti  
duly authorised for and on behalf of       Mastek (UK) Limited      

 

SIGNED by               Name:   Signature:   Ketan Mehta   /s/ Ketan Mehta  
duly authorised for and on behalf of       Majesco Software and Solutions India
Private Limited  

 

 9 

 